DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A1 and B1 in the reply filed on 12/08/2020 is acknowledged.
Claims 4-5 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2020.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding the specification, it fails to provide proper description of calculation a level of reliability as claimed in claims 1-3 and 9-11.  The specification generally describes a level of reliability without providing any specification calculations that results in a level of reliability to reasonably convey to one skilled in the relevant art at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 15, the term “predetermined” renders the claim indefinite.  It is not clear of what encompasses and is meant by the term “predetermined”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mizouchi et al (US 2009/0096670) in view of Uematsu et al (US 5,422,648).

Mizouchi et al

    PNG
    media_image1.png
    484
    749
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    353
    media_image2.png
    Greyscale


Uematsu et al

    PNG
    media_image3.png
    470
    426
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    357
    467
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    522
    832
    media_image5.png
    Greyscale




an antenna (i.e. GPS antenna 10) that receives radio waves from an artificial satellite ([0094]-[0095]);
a direction sensor (i.e. broadly reads on GPS receiving section 20) that obtains direction information ([0057]; [0072]-[0073]; [0096]);
a position sensor (i.e. broadly reads on GPS receiving section 20) that obtains position information ([0096]; [0114]);
at least one processor (i.e. CPU 50) ([0099]), wherein the processor is configured to:
direct the antenna based on the direction information obtained by the direction sensor to search a search range including a satellite target angle that is associated with the position information obtained by the position sensor for the artificial satellite ([0104]; [0114]);
calculate a level of reliability of the direction information obtained by the direction sensor (i.e. XPR) (Fig 10 above; [0112]-[0115]; [0123]).
Mizouchi et al do not explicitly disclose the processor configured to narrow the search range in accordance with the level of reliability as claimed.
Uematsu et al teach in the same field of endeavor in Fig 3 above a processor (i.e. CPU 60) to narrow the search range in accordance with the level of reliability (i.e. rough search to fine search) (Abstract; col 5, line 43 – col 8, line 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizouchi et al in view of Uematsu et al to incorporate such processor configured to narrow the search range in accordance with the level of reliability as taught by Uematsu et al to gain the advantage of 
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
The statements of intended use or field of use (i.e. that receive, that obtains) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “configured to” or “arranged to” for positively reciting the claimed invention and for distinguishing the claimed 

Regarding claim 2, Mizouchi et al do not explicitly disclose a drive section that rotates the direction sensor around an axis, wherein the processor calculates the level of reliability based on a relationship between an angle of the rotation of the direction sensor around the axis and the obtained direction information as claimed.  Uematsu et al teach in the same field of endeavor in Fig 1-2 above such a drive section (i.e. elevation motor 7, azimuth motor 14) capable of rotating the direction sensor around an axis (col 3, lines 13-38), wherein the processor (i.e. CPU 60 of Fig 3) capable of calculating the level of reliability based on a relationship between an angle of the rotation of the direction sensor around the axis and the obtained direction information (i.e. reads on rough search to fine search) (col 5, line 43 – col 8, line 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizouchi et al in view of Uematsu et al to incorporate such drive section that rotates the direction sensor around an axis, wherein the processor calculates the level of reliability based on a relationship between an angle of the rotation of the direction sensor around the axis and the obtained direction information as taught by Uematsu et al to gain the advantage of properly acquiring reliable satellite signals by an antenna system for positioning information; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
The statements of intended use or field of use (i.e. rotates, calculates) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “configured to” or “arranged to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in term of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.


While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “configured to” or “arranged to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in term of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Regarding claim 6, Mizouchi et al do not explicitly disclose the drive section rotates the direction sensor within a range in which influences of magnetic materials in the satellite signal acquiring apparatus can be ignored as claimed.  Uematsu et al teach in the same field of endeavor such drive section (i.e. elevation motor 7, azimuth motor 14) capable of rotating the direction 
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
The statements of intended use or field of use (i.e. rotates) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “configured to” or “arranged to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in term of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Regarding claim 7, Mizouchi et al disclose in Fig 4 above the direction sensor (i.e. broadly reads on GPS receiving section 20) is attached to the antenna (i.e. GPS antenna 10) ([0095]).  Mizouchi et al do not explicitly disclose the drive section rotates the antenna around the axis as claimed.  Uematsu et al teach in the same field of endeavor such drive section (i.e. elevation motor 7, azimuth motor 14) capable of rotating the antenna around the axis (col 3, lines 13-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizouchi et al in view of Uematsu et al to incorporate such drive section rotates the antenna around the axis as taught by Uematsu et al to gain the advantage of properly acquiring reliable satellite signals by an antenna system for positioning information; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
The statements of intended use or field of use (i.e. rotates) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “configured to” or “arranged to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in term of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.



For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 8 and 15 are allowed over the prior art.  However, 35 USC 112(b) rejection must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,900,836 discloses a tracking antenna system mounted on a mobile for tracking a radio source, and more particularly to a tracking antenna system which tracks a target on the basis of both strength of received radio wave and a turning angular rate of the mobile.
US 2003/0083816 discloses a portable terminal device including GPS correctly detects a position thereof by preventing an error due to a state of an environment thereof.  In a portable telephone including a GPS receiver capable of receiving a GPS signal according to GPS assist information sent from a reference GPS receiver server continuously receiving GPS signals from 
US 2005/0280593 discloses a satellite tracking antenna applied to a satellite tracking antenna system mounted on a vehicle and method using rotation of a subreflector.  The antenna includes a reflector controlled to be oriented toward a target satellite, a subreflector for reflecting a signal reflected from the reflector to an entrance end and for identifying relative signals of upper, lower, left, and right sides of the satellite, a subreflector rotating part for rotating the subreflector at a high RPM, a driving device for driving the reflector in at least one of elevation and azimuth directions, and a fixing member for fixing the antenna system on the vehicle.  Thus, since the tracking mechanism is realized by operating the elevation and azimuth motors only using the subreflector, the structure of the antenna can be simplified and the satellite tracking is accurately performed.
US 2007/0103366 discloses an improved satellite tracking antenna system mounted to a moving object and a method for operating the same detect and track elevation and azimuth angles of a satellite using only two gyro sensors in a two-axis satellite tracking antenna system, and detect and track an azimuth angle of the satellite using only one gyro sensor in a one-axis satellite tracking antenna system.  The antenna system detects the satellite position using two gyro sensors, which are mounted to be orthogonal to each other to a planar axis perpendicular to a satellite-directed target point of the antenna, and continuously tracks the satellite position using a calibration algorithm without using additional absolute angle sensors, resulting in simplified system configuration and reduced production costs.

US 2016/0146946 discloses a position calculation method includes calculating a position of a movable body for a predetermined time period, determining whether or not there is a directional change of the movable body, and if it is determined that there is a directional change, recalculating a position of the movable body for each short period in a period which begins earlier than the time at which the determining is performed, wherein the short period is shorter than the predetermined time period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646